GOLDTHWAITE, J.
The decision in Hollinger v. Holly, 8 Ala. Rep. 454, settles, that the omission of the creditor’s affidavit, is a sufficient ground of exception to prevent the allowance of his demand against an insolvent estate, but this defect may be supplied, after exception taken, if the affidavit is made before the time set for hearing. [Brown v. Easley, 10 Ala. Rep. 566; Shortridge v. Easley, ib. 520.] In this case, although the second affidavit was filed after the time set in the first instance for hearing the claims, yet as that was extended by subsequent orders of the court, as to this particular claim, we must consider the verification as within the previous decisions referred to. This being the case, and as the second affidavit is not objected to, we are relieved from considering how far credit must be given to an affidavit made in another state, and the character of the individual administering the oath, riot being certified under the seal of the state.
*193We think the court erred in rejecting the claim on the ground that there was no affidavit filed within proper time.
Reversed and remanded.